PEPCO HOLDINGS, INC. NON-MANAGEMENT DIRECTORS COMPENSATION PLAN 1.Purpose of the Plan. The Pepco Holdings, Inc. Non-Management Directors Compensation Plan (the “Plan”) has been established by Pepco Holdings, Inc. (the “Company”) to compensate directors who are not employees of the Company or any of its subsidiaries for their service as members of the Board of Directors of the Company and to enable such directors to strengthen their common interest with the shareholders of the Company by providing them with the opportunity to increase their equity interest in the Company either through the acquisition of Company common stock or through the acquisition of common stock equivalents. 2.Definitions. (a)“Board” means the Board of Directors of the Company. (b)“Common Stock” means the common stock, par value $.01 per share, of the Company. (c)“Deferred Compensation Plan” means the Pepco Holdings, Inc. Executive and Director Deferred Compensation Plan. (d)"Fair Market Value" means the closing price of the Common Stock as reported by the New York Stock Exchange on the day of determination or, if the day of determination is not a trading day or there are no trades on the day of determination, the last trading day preceding the day of determination. (e)“Governance Committee” means the Corporate Governance/Nominating Committee of the Board. (f)“Non-Management Director” means a member of the Board who is not an employee of the Company or any of its subsidiaries. 3.Shares of Common Stock Subject to the Plan. (a)Subject to the provisions of paragraph (b) below, the aggregate number of shares of Common
